Dissenting Opinion by
Judge Blatt:
In Medicus v. Upper Merion Township, 82 Pa. Commonwealth Ct. 303 and City of Washington v. Johns, 81 Pa. Commonwealth Ct. 601, 474 A.2d 1199 (1984), it was held that a municipality could be held liable for property damages due to surface water flooding attributable to a municipality’s alleged failure to maintain drainage systems intended to dispose of storm waters. In the instant case, however, no facts have been pled and no reasonable inferences demonstrate the nature of the purportedly “dangerous” condition or of any proximate nexus between the minor plaintiff, injured when struck by a truck, and the City’s alleged failure to properly maintain the fire hydrant.
The complaint here concerned indicates that the only hazard lay with the susceptibility of the hydrant to being opened by unauthorized parties. I am hard-pressed to discern what dangerous condition was created by the failure to maintain the hydrant to prevent such tampering, and I do not believe that it was unsafe merely because it, like all other hydrants, could be so opened. Moreover, Gall v. Allegheny Health Department, 98 Pa. Commonwealth Ct. 175, 510 A.2d 926 (1986), cited by the majority, states that the injuries or damage must directly result from the alleged negligent maintenance, yet here no such proximate relationship *217exists between the allegedly dangerous condition and the ensuing harm. The injured plaintiff was not harmed by water erupting from a poorly maintained pipe, nor was property damaged by such water. As the majority notes, the plaintiff was struck by a truck while playing in the street in the spray of a hydrant opened without authorization. There is a total failure, however, of factual allegations to connect the injury with the alleged negligent maintenance. At worst, this matter suggests the existence of an attractive nuisance. That doctrine, however, would not avail any benefit to the seventeen year old plaintiff, who is assuredly aware of the hazards of playing in the street.
Because I do not believe that the plaintiff alleged facts demonstrating any hazardous condition and because the purportedly dangerous condition here was not the proximate cause of the injuries sustained, I would affirm the order of the trial court dismissing the complaint against the City.